               Case 2:20-cr-00054-RAJ Document 18 Filed 07/23/21 Page 1 of 2




1                                                                   The Hon. Richard A. Jones
2
3
4
5
                            UNITED STATES DISTRICT COURT FOR THE
6
                              WESTERN DISTRICT OF WASHINGTON
7                                       AT SEATTLE
8
       UNITED STATES OF AMERICA,                           No. CR20-054-RAJ
9
                              Plaintiff,
10
                       v.
11                                                         ORDER OF FORFEITURE
12     THOMASINA GALLISHAW
       a/k/a Thomasina Lundy,
13
14                          Defendant.
15
            THIS MATTER comes before the Court on the United States’ Motion for Entry of
16
     an Order of Forfeiture (“Motion”) seeking to forfeit, to the United States, Defendant
17
     Thomasina Gallishaw’s interest in the following property:
18
19           A sum of money in the amount of $59,651.90, reflecting the proceeds Defendant
20           Thomasina Gallishaw obtained from Theft of Public Funds, in violation of
             18 U.S.C. § 641.
21
            The Court, having reviewed the United States’ Motion, as well as the other papers
22
     and pleadings filed in this matter, hereby FINDS entry of an Order of Forfeiture is
23
     appropriate because:
24
25          • The proceeds of Theft of Public Funds, in violation of 18 U.S.C. § 641, are

26              forfeitable pursuant to 18 U.S.C. § 981(a)(1)(C), by way of 28 U.S.C.

27              § 2461(c);

28

      ORDER OF FORFEITURE - 1                                             UNITED STATES ATTORNEY
                                                                         700 STEWART STREET, SUITE 5220
      United States v. Thomasina Gallishaw, CR20-054-RAJ
                                                                          SEATTLE, WASHINGTON 98101
                                                                                 (206) 553-7970
                Case 2:20-cr-00054-RAJ Document 18 Filed 07/23/21 Page 2 of 2




 1         • In her Plea Agreement, the Defendant agreed to forfeit the above-identified
 2              sum pursuant to 18 U.S.C. § 981(a)(1)(C), by way of 28 U.S.C. § 2461(c), as it
 3              reflects proceeds she obtained from her Theft of Public Funds offense (Dkt.
 4              No. 12, ¶ 14); and,
 5         • This sum of money is personal to the Defendant; pursuant to Federal Rule of
 6              Criminal Procedure (“Fed. R. Crim. P.”) 32.2(c)(1), no third-party ancillary
 7              process is required before forfeiting it.
 8
 9         NOW, THEREFORE, THE COURT ORDERS:
10         1)       Pursuant to 18 U.S.C. § 981(a)(1)(C), by way of 28 U.S.C. § 2461(c), and
11 her Plea Agreement, the Defendant’s interest in the above-identified sum of money in the
12 amount of $59,651.90 is fully and finally forfeited, in its entirety, to the United States;
13         2)       Pursuant to Fed. R. Crim. P. 32.2(b)(4)(A) – (B), this Order will become
14 final as to the Defendant at the time she is sentenced; it will be made part of the sentence;
15 and, it will be included in the judgment;
16         3)       No right, title, or interest in the identified sum of money exists in any party
17 other than the United States;
18         4)       Pursuant to Fed. R. Crim. P. 32.2(e), in order to satisfy this sum of money,
19 in whole or in part, the United States may move to amend this Order, at any time, to
20 include substitute property having a value not to exceed this sum of money in the amount
21 of $59,651.90; and
22         5)       The Court will retain jurisdiction in this case for the purpose of enforcing
23 this Order, as necessary.
24         DATED this 23rd day of July, 2021.
25
26                                                        A
27                                                        The Honorable Richard A. Jones
28                                                        United States District Judge

     ORDER OF FORFEITURE - 2                                                 UNITED STATES ATTORNEY
                                                                            700 STEWART STREET, SUITE 5220
     United States v. Thomasina Gallishaw, CR20-054-RAJ
                                                                             SEATTLE, WASHINGTON 98101
                                                                                    (206) 553-7970
